SHENK, J., Dissenting.
I agree with the majority opinion of the District Court of Appeal of the First Appellate District, Division Two (Estate of Brunet (Cal.App.) [200 P.2d 59]) in holding that “an estate is not a person or entity which can take under a will” as contemplated by the provisions of section 92 of the Probate Code and the decisions in this state construing that section. The majority opinion cannot be reconciled with the holding in the Estate of Glass, 164 Cal. 765 [130 P. 868]. I would therefore reverse the judgment.